Citation Nr: 0709587	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1980 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In September 2006 at a hearing before the Board and on the 
record, the veteran withdrew from the appeal the claim for 
service connection for schizophrenia.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In December 2006, the Board notified the veteran that the 
Acting Veterans Law Judge, who had presided over the hearing 
in September 2006, was no longer employed by the Board.  The 
veteran was then afforded the opportunity for another hearing 
to be conducted by a Veterans Law Judge, who will decide his 
appeal.  

In January 2007, in response, the veteran indicated that he 
wanted a videoconference before a Veterans Law Judge. 

To ensure due process, this case is REMANDED for the 
following:

Schedule the veteran for a 
videoconference hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

